Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s election, without traverse, of claims 1-13 and 18 in the reply filed on February 16th, 2022 is acknowledged. Non-elected invention of group II, claims 14-17 have been withdrawn from consideration.  Claims 1-18 are pending.
Action on merits of Group I, claims 1-13 and 18 as follows.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 09th, 2020 has been considered by the examiner.

Drawings
The drawings filed on 05/13/2020 are acceptable.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112 (d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 18 recites: "A display apparatus comprising the array substrate according to claim 1". The intended use of the array substrate of claim 1 in a display apparatus fails to further limit the device of claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 109065582, hereinafter as Wang ‘582 in view of Huang (CN 109034039, hereinafter as Huang ‘039).
Regarding Claim 1, Wang ‘582 teaches an array substrate, comprising: 
a base substrate (Fig. 6, (10); [0035]); 
a plurality of light-emitting devices (100; [0035]) on the base substrate; 
a photosensitive device (200; [0035]) between the light-emitting devices and the base substrate; and an orthographic projection of the photosensitive device on the base substrate at least partially overlaps an orthographic projection of the light-emitting devices on base substrate.  
Thus, Wang ‘582 is shown to teach all the features of the claim with the exception of explicitly the features: “a refractive layer between the photosensitive device and the light-emitting devices, wherein the refractive layer is at a distance from the photosensitive device, and 
	However, Huang ‘039 teaches a refractive layer (Fig. 2, (4); [0026]) between the photosensitive device (photosensitive surface (11); [0033]) and the light-emitting devices (3; [0029] and [0046]), wherein the refractive layer (4) is at a distance from the photosensitive device, and the refractive layer covers at least a gap region (area (Q1)) between the adjacent light-emitting devices; a refractive index of the refractive layer (4) is larger than a refractive index of a film layer in the gap region between the refractive layer and the photosensitive device (see para. [0018]-[0071]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Wang ‘582 by having a refractive layer between the photosensitive device and the light-emitting devices, wherein the refractive layer is at a distance from the photosensitive device, and the refractive layer covers at least a gap region between the adjacent light-emitting devices; a refractive index of the refractive layer is larger than a refractive index of a film layer in the gap region between the refractive layer and the photosensitive device in order to improve/enhance the fingerprint recognition areas of the fingerprint identification chip (see para. [0014]) as suggested by Huang ‘039.
Furthermore, it has been held to be within the general skill of a worker in the art to select a refractive layer between the photosensitive device and the light-emitting devices, wherein the refractive layer is at a distance from the photosensitive device, and the refractive layer covers at least a gap region between the adjacent light-emitting devices; a refractive index of the refractive layer is larger than a refractive index of a film layer in the gap region between the refractive In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to select a refractive layer between the photosensitive device and the light-emitting devices, wherein the refractive layer is at a distance from the photosensitive device, and the refractive layer covers at least a gap region between the adjacent light-emitting devices; a refractive index of the refractive layer is larger than a refractive index of a film layer in the gap region between the refractive layer and the photosensitive device in order to improve the fingerprint recognition areas of the fingerprint identification chip (see para. [0014]) as suggested by Huang ‘039.

    PNG
    media_image1.png
    816
    1224
    media_image1.png
    Greyscale

                                            Fig. 6 (Wang ‘582)


    PNG
    media_image2.png
    563
    1122
    media_image2.png
    Greyscale

                                          Fig. 2 (Huang ‘039)

Regarding Claim 2, Huang ‘039 teaches in a direction from the light emitting-devices to the base substrate, refractive indices of a plurality of film layers between the light- emitting devices and the photosensitive device are sequentially decreased (see para. [0018]-[0071]).  

Regarding Claim 3, Huang ‘039 teaches the photosensitive device (1 in region Q1) is partially located in the gap region and partially under the light-emitting devices (3) (see Fig. 2).  

Regarding Claim 4, Huang ‘039 teaches a first photosensitive element at a first distance from the refractive layer, and a second photosensitive element at a second distance from the refractive layer (see Fig. 2).
Thus, Wang ‘582 and Huang ‘039 are shown to teach all the features of the claim with the exception of explicitly the features: “the first distance is smaller than the second distance”.  
However, it has been held to be within the general skill of a worker in the art to have a second photosensitive element and the first distance is smaller than the second distance on the In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Regarding Claim 5, Huang ‘039 teaches an orthographic projection of the first photosensitive element on the base substrate covers only the gap region (Q1), 
Thus, Wang ‘582 and Huang ‘039 are shown to teach all the features of the claim with the exception of explicitly the features: “an orthographic projection of the second photosensitive element on the base substrate at least partially overlaps an orthographic projection of the light-emitting devices on the base substrate; and the first photosensitive element is connected in parallel with the second photosensitive element”.  
	However, it has been held to be within the general skill of a worker in the art to have an orthographic projection of the second photosensitive element on the base substrate at least partially overlaps an orthographic projection of the light-emitting devices on the base substrate; and the first photosensitive element is connected in parallel with the second photosensitive element on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to have an orthographic projection of the second photosensitive element on the base substrate at least partially overlaps an orthographic projection of the light-emitting devices on the base substrate; 

Regarding Claim 6, Huang ‘039 teaches an orthographic projection of the first photosensitive element on the base substrate covers only the gap region (Q1). 
	Thus, Wang ‘582 and Huang ‘039 are shown to teach all the features of the claim with the exception of explicitly the features: “the orthographic projection of the second photosensitive element on the base substrate is located partially in the gap region”.  
	However, it has been held to be within the general skill of a worker in the art to have the orthographic projection of the second photosensitive element on the base substrate is located partially in the gap region on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to have the orthographic projection of the second photosensitive element on the base substrate is located partially in the gap region in order to improve the fingerprint recognition areas of the fingerprint identification chip (see para. [0014]) as suggested by Huang ‘039.

Regarding Claim 7, Wang ‘582 and Huang ‘039 are shown to teach all the features of the claim with the exception of explicitly the features: “the first distance ranges from about 0.5 µm to about 1 µm; and a vertical distance between the first photosensitive element and the second photosensitive element ranges from about 0.5 µm to about 1 µm”.  
However, it has been held to be within the general skill of a worker in the art to have the first distance ranges from about 0.5 µm to about 1 µm; and a vertical distance between the first In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to have the first distance ranges from about 0.5 µm to about 1 µm; and a vertical distance between the first photosensitive element and the second photosensitive element ranges from about 0.5 µm to about 1 µm in order to improve the fingerprint recognition areas of the fingerprint identification chip.

Regarding Claim 8, Wang ‘582 teaches a read transistor (400; [0031]) between the photosensitive element and the base substrate; wherein the photosensitive element include an upper electrode and a lower electrode; wherein the lower electrode of the photosensitive element connected to a source electrode of the read transistor, and the upper electrode of the photosensitive element is connected to a bias signal line (see Fig. 6).  
Thus, Wang ‘582 and Huang ‘039 are shown to teach all the features of the claim with the exception of explicitly the features: “the second photosensitive element and the base substrate, wherein the first photosensitive element and the second photosensitive element each include an upper electrode and a lower electrode, wherein the lower electrode of the first photosensitive element and the lower electrode of the second photosensitive element are both connected to a source electrode of the read transistor, and the upper electrode of the first photosensitive element and the upper electrode of the second photosensitive element are both connected to a bias signal line”.  
However, it has been held to be within the general skill of a worker in the art to have the second photosensitive element and the base substrate, wherein the first photosensitive element and the second photosensitive element each include an upper electrode and a lower electrode, In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to have the second photosensitive element and the base substrate, wherein the first photosensitive element and the second photosensitive element each include an upper electrode and a lower electrode, wherein the lower electrode of the first photosensitive element and the lower electrode of the second photosensitive element are both connected to a source electrode of the read transistor, and the upper electrode of the first photosensitive element and the upper electrode of the second photosensitive element are both connected to a bias signal line in order to improve the performance of the fingerprint identification device.

Regarding Claim 9, Wang ‘582 teaches photosensitive elements (1) and the refractive layer (4).
Thus, Wang ‘582 and Huang ‘039 are shown to teach all the features of the claim with the exception of explicitly the features: “a first insulating layer between the first photosensitive element and the second photosensitive element, and a second insulating layer between the first photosensitive element and the refractive layer, wherein a refractive index of the second insulating layer is greater than a refractive index of the first insulating layer”.  
However, it has been held to be within the general skill of a worker in the art to have a first insulating layer between the first photosensitive element and the second photosensitive In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to have the second insulating layer is greater than a refractive index of the first insulating layer in order to improve the performance of the fingerprint identification device.

	Regarding Claim 10, Wang ‘582 teaches a pixel defining layer (PDL).
Huang ‘039 teaches the light emitting layer (3) on a side of the refractive layer (4) opposite from the base substrate.
Thus, Wang ‘582 and Huang ‘039 are shown to teach all the features of the claim with the exception of explicitly the features: “a refractive index of the pixel defining layer is greater than the refractive index of the second insulating layer”.
However, it has been held to be within the general skill of a worker in the art to have a refractive index of the pixel defining layer is greater than the refractive index of the second insulating layer on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to have a refractive index of the pixel defining layer is greater than the refractive index of the second insulating layer in order to improve the performance of the fingerprint identification device.
Regarding Claim 11, Wang ‘582 and Huang ‘039 are shown to teach all the features of the claim with the exception of explicitly the features: “the refractive layer comprises: Si3N4 and/or an epoxy resin”.  
3N4 and/or an epoxy resin material for the refractive layer on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to select the Si3N4 and/or an epoxy resin material for the refractive layer in order to improve the performance of the fingerprint identification device.

Regarding Claim 12, Wang ‘582 teaches the photosensitive element (203; [0031] and [0055) comprise a photodiode. Thus, it would obvious appears that the first photosensitive element and the second photosensitive element each comprise a photodiode.  

Regarding Claim 13, Wang ‘582 teaches the light-emitting devices (100; [0036]) are a top emission type, and each of the light-emitting devices comprises an opaque anode (see para. [0073]).

Regarding Claim 18, Wang ‘582 teaches a display apparatus comprising the array substrate (see Fig. 6; [para. [0002], [0008] and [0010]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Wang et al. (US 2021/0233984 A1)			
Kim et al. (US 2018/0060641 A1)

Sato (US 2016/0155782 A1)
Wang et al. (US 2015/0364527 A1)		
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829